DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 5, 2022 has been entered.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Status of Claims
Claims 1 – 2, 4 – 6, 8 – 9, 11 and 13 – 16 are pending.  Claims 3, 7, 10 and 12 have been cancelled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 2, 8 – 9, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Drewe (DE 102012211080 A1, as cited by Applicant in IDS) in view of Kimura et al (U. S. Patent Publication No. 2018/0086308 A1) and Vadillo (U.S. Patent Publication No. 2009/0136357 A1).
Regarding Independent Claim 1, Drewe teaches a geared motor for a motor-vehicle wiping system (Paragraph [0005]), an electric motor (6) including: a rotary shaft (8) rigidly connected to the rotor (45), a reduction gear (Fig. 2), and a casing (housing, 4) forming a protective envelope for said reduction gear (Fig. 2), or the electric motor (6; Fig. 2), wherein said reduction gear (Fig. 2) includes a worm screw (10) and worm wheel gear (14), the worm screw (10) being rigidly connected (Fig. 2)  to the rotary shaft (8); bearing means (18,20; Fig. 2) for guiding the rotary shaft (8) in rotation in relation to the casing (4; Fig. 2); at least one heat sink  in the form of an element (18; Fig. 2) projecting radially from the rotary shaft (8) that is distinct from the bearing means (18, 20 supporting shaft. 8; Fig. 2), said in which the at least one heat sink (18 – Radial Fan wheel; Paragraph [0022]) is arranged close to the worm screw (10; Fig. 2) on said rotary shaft (8), in an intermediate position between the worm screw (10)  and said bearing (20 – at the right end of shaft, 8; Fig, 2)  on the side opposite the stator of the electric motor (motor, 6; Fig. 2) said the at least one heat sink (18) having an internal bush (inherent hole of 18 to insert the shaft, 8) for assembly of the rotary shaft (8), said element (18) forming a heat-exchange surface (Paragraph [0034] describes the fan wheel as being coupled to the shaft by soldering, welded or the like.  This indicates that the wheel is metallic, so naturally, the fan wheel is heat transferring by itself; Annotated Fig. 2) with the internal atmosphere of the casing (4; Annotated Fig. 2), wherein said the at least one heat sink (18) has a peripheral surface (Annotated Fig. 2) positioned locally facing the worm wheel (14) and 


    PNG
    media_image1.png
    526
    768
    media_image1.png
    Greyscale

Although Drewe fails to explicitly teach a rotor  including magnetic elements, a stator having an electromagnetic excitation windings of the rotor, a reduction gear linking the rotary shaft  and an output shaft  of the geared motor, the worm screw  being rigidly connected to the rotary shaft of the rotor, the worm wheel gear being rigidly connected to the output shaft of the geared motor; bearing means  for guiding the rotary shaft  of the rotor  in rotation in relation to the casing, these features are inherent for an 
Kimura, however, teaches a geared motor for a motor-vehicle wiping system [0002] comprising: an electric motor (21, 31) including: a rotor (45) including magnetic elements (magnets 45a), a stator (44) having an electromagnetic excitation windings (44c) of the rotor (45; interpreted to mean pole/slot interaction with magnetic poles in rotor), a rotary shaft (46) rigidly connected to the rotor (45), a reduction gear (Fig. 6) linking the rotary shaft (46) and an output shaft (51) of the geared motor (Fig. 2), and a casing (housing, 40; Fig. 5) forming a protective envelope for said reduction gear (Fig. 5), or the electric motor, wherein said reduction gear (Fig. 6) includes a worm screw (46b) and worm wheel gear (50), the worm screw (46b) being rigidly connected (Fig. 6)  to the rotary shaft (46) of the rotor (45), the worm wheel (50) being rigidly connected (Fig. 6) to an output shaft (51) of the geared motor (Fig. 6); bearing means (47, 49) for guiding the rotary shaft (46) of the rotor (45) in rotation in relation to the casing (40; Fig. 5);  and a determination device (Fig. 6) for determining the angular position of the rotor (45) including a multi-pole magnet (MG1) that is rigidly connected (Fig. 6) to the rotary shaft (46) of the rotor [45; Paragraphs [0056] and [0058]), wherein said bearing means (Fig. 6) include a bearing (47) for guiding the end of the rotary shaft (46) opposite the stator-side of the electric motor (the stator, 44 is positioned opposite of bearing, 49; Figs. 3 and 6) in the 2Application No.: Not Yet AssignedDocket No.: 17102/430001 direction of the rotary shaft (46), and with reference to said worm screw (46b), and a hollow support (41) attached proximate a longitudinal end of the rotary shaft (46; Fig. 5) and arranges coaxial to and constrained to rotate with the rotary shaft (46; Fig. 3), wherein the hollow support (41) bears said magnetic elements (45a, via stator, 44) about a circumference thereof (Fig. 3).  

    PNG
    media_image2.png
    528
    461
    media_image2.png
    Greyscale

Further, although Drewe teaches the heat sink as being a radial fan, Drewe fails to explicitly teach the heat sink has fins arranged parallel to the longitudinal axis of the rotary shaft.
Vadillo, however, teaches a radial fan having fins arranges parallel to the longitudinal axis of the rotary shaft.

    PNG
    media_image3.png
    582
    916
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the geared motor of Drewe to further include explicitly teach heat sink fins 
Lastly, Drewe as modified by Kimura, would teach at least one heat sink in the form of an element (18) that is distinct from the bearing means (18, 20 – supporting rotor shaft, 8; Fig. 2) and further distinct from multi-pole magnet (MG1) of Kimura.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the geared motor of Drewe to further include a multi-pole magnet that is rigidly connected to the rotary shaft of the rotor, wherein said bearing means include a bearing for guiding the end of the rotary shaft opposite the stator-side of the electric motor in the 2Application No.: Not Yet AssignedDocket No.: 17102/430001 direction of the rotary shaft, as taught by Kimura, to configure multipole magnet of the rotor that is capable of suppressing the rotational deflection of the rotor thus reducing the acoustic sensitivity (dB) to a vehicle interior to improve the quietness of the motor.  
Regarding Claim 2, Drewe, as modified, teaches the geared motor wherein said heat sink (18; Fig. 2) is arranged in the immediate vicinity of the worm wheel (14), said peripheral surface (Annotated Fig. 2) positioned at a distance (distance from peripheral surface to worm wheel, 14) from the worm wheel (14) when same is in rotation (Annotated Fig. 2).  
Drewe does not explicitly teach the distance being equal to or less than 4 mm, however, it would have been obvious to one having ordinary skill in the art to modify the combination taught by Drewe in view of Kimura to explicitly teach the peripheral surface of the heat sink having a distance equal to or less than 4 mm from the worm wheel since seeking an optimal value  of the distance between the two for cooling the motor is considered to be a modification that has been considered to be within the level of ordinary skill in the art.

    PNG
    media_image4.png
    536
    814
    media_image4.png
    Greyscale

Drewe does not explicitly teach the external diameter of said heat sink is equal to or greater than 0.6 D, however, it would have been obvious to one having ordinary skill in the art to have modified Kimura, in view of Drewe, to explicitly teach the external diameter of said heat sink is equal to or greater than 0.6 D, since one would be seeking of an optimal value for optimal heat dissipation. It is well known in the art that greater diameters result in greater surface area of heat dissipation.  
Regarding Claim 8, Drewe, as modified, teaches all of the elements of claim 1 as discussed above.
Although the features of claim 8 are inherent to an electric motor, as discussed in claim 1, Drewe does not explicitly teach the geared motor wherein said bearing means include a bearing or guiding the rotary shaft on the side of the electric motor with the stator with reference to said worm screw, referred to as the stator-side roller bearing.  
Kimura, however, is relied upon to explicitly teach the features and their location, therefore, Kimura teaches the geared motor wherein said bearing means (47, 49) include a bearing (47) for guiding the rotary shaft (46) on the side of the electric motor with the stator (44; Fig. 3) with reference to said worm screw, referred to as the stator-side roller bearing (47; Fig. 3; Paragraph [0051]).  

Regarding Claim 9, Drewe, as modified, teaches all of the elements of claim 8 as discussed above.
Drewe does not explicitly teach the geared motor wherein the bearing means comprise exclusively the stator-side bearing and the bearing on the side opposite the stator, for guiding the two ends of the rotary shaft respectively. 
Kimura, however, teaches the geared motor wherein the bearing means (47, 49) comprise exclusively the stator-side bearing (47) and the bearing (49) on the side opposite the stator (44; Fig. 3; located within 45; Fig. 6), for guiding the two ends of the rotary shaft (46) respectively (Fig. 6). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the geared motor of Drewe to further include the bearing means comprise exclusively the stator-side bearing and the bearing on the side opposite the stator, for guiding the two ends of the rotary shaft respectively, as taught by Kimura, to allow the rotating shaft to smoothly rotate inside the housing thus avoiding any rattling in the axial direction.
Regarding Claim 11, Drewe, as modified, teaches the geared motor wherein the fins (blades or fins of fan wheel, 18) are arranged about the axis of rotation of the heat sink (18) and form ventilation blades (Paragraph [0035]) constrained to rotate with the rotary shaft (8; Paragraph [0034] and [0036]; fan wheel 22 or 18 as shown in Fig. 2).  
Regarding Claim 13, Drewe, as modified, teaches all of the elements of claim 1 as discussed above.
Drewe does not explicitly teach the geared motor wherein said hollow support covers said bearing.
Kimura, however, teaches the geared motor wherein said hollow support (41) covers said bearing (first ball bearings, 47; Fig. 3 via hollow support portion 41c).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the geared motor of Drewe to further include hollow support covers said bearing, as taught by Kimura, to allow the rotating shaft to smoothly rotate inside the housing thus avoiding any rattling in the axial direction.

Claims 4 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Drewe (DE 102012211080 A1, as cited by Applicant in IDS) in view of Kimura et al (U. S. Patent Publication No. 2018/0086308 A1), Vadillo (U.S. Patent Publication No. 2009/0136357 A1) and Lai et al. (U.S. Patent Publication No. 2018/0072933 A1).
Regarding Claim 4, Drewe, as modified, teaches all of the elements of claim 1 as discussed above.

Lai, however, teaches at least one heat sink is made of a material with thermal conductivity equal to or greater than I W.m .K-1 (Paragraphs [0030 – 0032] Lai teaches the apparatus 30, such as a heat sink wherein the apparatus 30 is made of any one or any combination of any two or more of plastic, ceramic, and metal further having a thermal conductivity as claimed; Paragraph [0002]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the heat sink of Drewe to further include explicitly teach at least one heat sink is made of a material with thermal conductivity equal to or greater than I W.m .K-1, as taught by Lai, to provide a heat sink with heat dissipation properties to enhance a heat dissipation rate or a cooling rate of the heat dissipation coating layer.
Regarding Claim 5, Drewe, as modified, teaches all of the elements of claim 4 as discussed above.
Drewe does not explicitly teach the geared motor wherein the material used to make said at least one heat sink is metal.  
Lai, however, teaches wherein the material used to make said at least one heat sink is meta (Paragraphs [0030 – 0032] Lai teaches the apparatus 30, such as a heat sink wherein the apparatus 30 is made of any one or any combination of any two or more of plastic, ceramic, and metal).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the heat sink of Drewe to further include explicitly teach the material used to make said at least one heat sink is metal, as taught by Lai, to provide a heat sink with heat dissipation properties to enhance a heat dissipation rate or a cooling rate of the heat dissipation coating layer.
Regarding Claim 6, Drewe, as modified, teaches all of the elements of claim 4 as discussed above.
Drewe does not explicitly teach the material used to make said at least one heat sink is a plastic reinforced with metal particles.  
Lai, however, teaches wherein the material used to make said at least one heat sink is a plastic reinforced with metal particles (Paragraphs [0030 – 0032] Lai teaches the apparatus 30, such as a heat 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the heat sink of Drewe to further include explicitly teach the material used to make said at least one heat sink is a plastic reinforced with metal particles, as taught by Lai, to provide a heat sink with heat dissipation properties to enhance a heat dissipation rate or a cooling rate of the heat dissipation coating layer.
Allowable Subject Matter
Claims 14 – 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed January 5, 2022 with respects to rejected claims 1, 2, 4 – 6, 8 – 9, 11 and 13 – 16 under 35 USC 103 have been fully considered and they are not persuasive; therefore the rejection has been withdrawn.
Applicant argues that Kimura fails to teach a hollow support attached proximate a longitudinal end of the rotary shaft, wherein the hollow support bears said magnetic elements about a circumference thereof.
Examiner respectfully disagrees.  Kimura teaches a hollow support, 41 that supports magnetic elements indirectly via stator, 44).
Applicant's arguments filed January 5, 2022 with respects to amended claims 1, 2, 4 – 6, 8 – 9, 11 and 13 – 16 have been fully considered, however, after further consideration and in view of the amendment presented, a new ground of rejection has been made.  Drew in view of Kimura remains applicable to teaching the structural elements of the instant application.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Primary Examiner, Art Unit 3723